                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES HOWELL HAYNES,                          )
                                              )
                     Petitioner,              )
                                              )          1:18CV484
       v.                                     )          1:98CR155-1
                                              )          1:98CR156-1
UNITED STATES OF AMERICA,                     )          1:98CR157-1
                                              )
                     Respondent.              )

                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and on December 13, 2019 was served on the parties

in this action. (ECF Nos. 93, 94.) No objections were filed within the time prescribed by §

636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that Respondent’s Motion to Dismiss (Case No.

1:98cr155-1, ECF No. 51; Case No. 1:98cr156-1, ECF No. 85; Case No. 1:98cr157-1, ECF

No. 88), is GRANTED and that Petitioner’s motion to vacate, set aside or correct sentence

(Case No. 1:98cr155-1, ECF No. 40; Case No. 1:98cr156-1, ECF No. 75; Case No. 1:98cr157-

1, ECF No. 78), is DISMISSED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 8th day of January 2020.


                                                  /s/ Loretta C. Biggs
                                                  United States District Judge
